FILED
                            NOT FOR PUBLICATION                             DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50542

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02509-LAB

 v.
                                                 MEMORANDUM*
NOE ESTRADA-MARTINEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Noe Estrada-Martinez appeals from the district court’s judgment and

challenges the 21-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Estrada-Martinez contends that the district court procedurally erred by

failing to use the advisory Guidelines as the starting point for its sentencing

analysis. We review for plain error. See United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010). Although the district court initially indicated that

it was not inclined to grant a fast-track departure under U.S.S.G. § 5K3.1 because

it would result in an unacceptable sentencing range, the record reflects that the

court provided the parties an opportunity to argue in favor of the requested

departure before denying it. It then correctly calculated the advisory Guidelines

range, and kept that range in mind while weighing the 18 U.S.C. § 3553(a)

sentencing factors. The court did not procedurally err. See United States v.

Rosales-Gonzales, 801 F.3d 1177, 1181-82 (9th Cir. 2015).

      Estrada-Martinez also contends that his sentence is substantively

unreasonable in light of the district court’s denial of the fast-track departure. The

district court did not abuse its discretion in imposing Estrada-Martinez’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively

reasonable in light of the section 3553(a) sentencing factors and the totality of the

circumstances, including Estrada-Martinez’s significant immigration history and

failure to be deterred by prior sentences. See Gall, 552 U.S. at 51 (2007).

      AFFIRMED.


                                           2                                      14-50542